


Exhibit 10.1
Christopher & Banks Corporation
2014 Stock Incentive Plan


Section 1.    Purpose


The purpose of the Plan is to further align the interests of officers and
employees with those of the stockholders by providing incentive compensation
opportunities tied to the performance of the Company and its Affiliates and by
promoting increased ownership of Shares by those individuals. The Plan is also
intended to advance the interests of the Company, its Affiliates and its
stockholders by attracting, retaining, motivating and rewarding key personnel
upon whose judgment, initiative and effort the successful operations and
performance of the Company’s business is largely dependent.


Section 2.    Definitions


As used in the Plan, the following terms shall have the meanings set forth
below:


(a)“Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.


(b)“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.


(c)“Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan (including a
document in an electronic medium) executed in accordance with the requirements
of Section 9(b).


(d)“Board” shall mean the Board of Directors of the Company.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.


(f)“Committee” shall mean the Compensation Committee of the Board or such other
committee designated by the Board to administer the Plan. The Committee shall be
comprised of not less than such number of Directors as shall be required to
permit Awards granted under the Plan to qualify under Rule 16b-3, and each
member of the Committee shall be a “non-employee director” within the meaning of
Rule 16b‑3 and an “outside director” within the meaning of Section 162(m).


(g)“Company” shall mean Christopher & Banks Corporation, and any successor
corporation.


(h)“Director” shall mean a member of the Board.


(i)“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.


(j)“Eligible Person” shall mean any person who is an employee or officer of the
Company or any Affiliate, or any person to whom an offer of employment with the
Company or any Affiliate is extended, as determined by the Committee, but
excluding any person who is a non-employee Director.


(k)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(l)“Fair Market Value” with respect to one Share as of any date shall mean (a)
if the Share is listed on the New York Stock Exchange or any other established
stock exchange, the price of one Share at the close of the regular trading
session of such market or exchange on such date, as reported by The Wall Street
Journal or a comparable reporting service, or, if no sale of Shares shall have
occurred on such date, on the next preceding date on which there was a sale of
Shares; (b) if the Shares are not so listed on the New York Stock Exchange or
any other established stock exchange, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes for a Share; or (c) if the Shares are not publicly traded
as of such date, the per share value of a Share, as determined by the Board, or
any duly authorized Committee of the Board, in its sole discretion, by applying
principles of valuation with respect thereto.

1

--------------------------------------------------------------------------------






(m)“Full Value Award” shall mean any Award other than an Option, Stock
Appreciation Right or similar Award, the value of which is based solely on an
increase in the value of the Shares after the date of grant of such Award.


(n)“Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.


(o)“Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.


(p)“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option
to purchase shares of the Company.


(q)“Other Stock-Based Award” shall mean any right granted under Section 6(f) of
the Plan.


(r)“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.


(s)“Performance Award” shall mean any right granted under Section 6(d) of the
Plan.


(t)“Performance Goal” shall mean one or more of the following performance goals,
either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit, channel, merchandise category or
line of business basis:


•
net sales;

•
net sales per foot;

•
sales penetration;

•
net sales per employee;

•
net sales growth;

•
same-store sales growth;

•
operating income (before or after taxes);

•
pre- or after-tax income (before or after allocation of corporate overhead and
bonus);

•
earnings per share;

•
gross profit;

•
earnings (including earnings before taxes, earnings before interest and taxes,
and/or earnings before interest, taxes, depreciation and amortization);

•
operating margins;

•
merchandise margins;

•
gross margins;

•
gross margin return on inventory;

•
inventory turns;

•
inventory levels on a comparative basis;

•
return on equity;

•
total stockholder return;

•
return on assets or net assets;

•
appreciation in and/or maintenance of the price of shares, or any other publicly
traded securities, of the Company;

•
price-to-earnings ratio;

•
economic value-added models or equivalent metrics;

•
comparisons with one or more stock market indices;

•
comparisons with one or more peer group indices or peer group metrics;

•
return on capital (including return on total capital or return on invested
capital);

•
reductions in costs, including reductions in net store lease costs and/or
reductions in net store rental costs;

•
return on investments;

•
cash flow, cash flow from operations or cash flow per share (before or after
accounting for any or all of the following: dividends, income tax payments or
refunds, capital expenditures);

•
expense ratios;

•
total expenditures, improvement in or attainment of expense levels or working
capital levels;

•
cash and cash equivalents;


2

--------------------------------------------------------------------------------




•
debt reductions;

•
stockholder equity;

•
raising capital;

•
market share;

•
net new store openings;

•
growth in number of stores or growth in total square footage;

•
store traffic levels;

•
transactions per store;

•
sales conversion;

•
average dollar sale;

•
employee turnover;

•
private label credit card customers (“plcc”) and plcc sales and sales growth;
and

•
implementation, completion or attainment of measurable objectives with respect
to (i) strategic plan development and/or implementation, (ii) tactical plans,
(iii) sales plan, (iv) financial or operational metrics, (v) annual operating
budgets, (vi) establishing and/or maintaining multiple vendors and/or sourcing
providers, (vii) products or projects, (viii) acquisitions and divestitures, and
(ix) recruiting, retaining and developing personnel.



Each such Performance Goal may be based (i) solely by reference to absolute
results of individual performance or organizational performance at various
levels (e.g., the Company’s performance or the performance of a subsidiary,
division, channel, business segment or business unit of the Company) or (ii)
upon organizational performance relative to the comparable performance of other
companies selected by the Committee. To the extent consistent with Section
162(m), the Committee may, when it establishes performance criteria, also
provide for the exclusion of charges related to an event or occurrence which the
Committee determines should appropriately be excluded, including (X) asset-write
downs, litigation or claim judgments or settlements, reorganizations, the impact
of acquisitions and divestitures, restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (Y) foreign
exchange gains and losses or an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (Z) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles (or other
accounting principles which may then be in effect). To the extent that Section
162(m) of the Code or applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
disclosing to stockholders and obtaining stockholder approval of such changes
and without thereby exposing the Company to potentially adverse tax or other
legal consequences, the Committee shall have the sole discretion to make such
changes without obtaining stockholder approval.


(u)“Plan” shall mean the Christopher & Banks Corporation 2014 Stock Incentive
Plan, as amended from time to time.


(v)“Prior Stock Plan” shall mean the Christopher & Banks Corporation 2005 Stock
Incentive Plan, as amended from time to time.


(w)“Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.


(x)“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.


(y)“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation.


(z)“Section 162(m)” shall mean Section 162(m) of the Code, or any successor
provision, and the applicable Treasury Regulations promulgated thereunder.


(aa)“Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.


(ab)“Securities Act” shall mean the Securities Act of 1933, as amended.


(ac)“Shares” shall mean shares of common stock, $0.01 par value per share, of
the Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.



3

--------------------------------------------------------------------------------




(ad)“Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.


(ae)“Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.


Section 3.    Administration


(a)Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares or other
amounts payable with respect to any Award; (v) amend the terms and conditions of
any Award or Award Agreement, subject to the limitations under Section 7; (vi)
accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, subject to the limitations under Section 7,
(vii) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property
(but excluding promissory notes), or canceled, forfeited or suspended; (viii)
determine whether, to what extent and under what circumstances amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder thereof or the Committee, subject to the
requirements of Section 409A and Section 6(g)(ix); (ix) interpret and administer
the Plan and any instrument or agreement, including an Award Agreement, relating
to the Plan; (x) establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (xi) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan; and (xii) adopt such modifications, rules, procedures and subplans as
may be necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or an Affiliate may operate, including,
without limitation, establishing any special rules for Affiliates, Eligible
Persons or Participants located in any particular country, in order to meet the
objectives of the Plan and to ensure the viability of the intended benefits of
Awards granted to Participants located in such non-United States jurisdictions.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.


(b)Delegation. The Committee shall have the right, from time to time, to
delegate to one or more officers of the Company the authority of the Committee
to grant and determine the terms and conditions of Awards granted under the
Plan, subject to the requirements of Section 157(c) of the Delaware General
Corporation Law (or any successor provision) and such other limitations as the
Committee shall determine. In no event shall any such delegation of authority be
permitted with respect to Awards to any members of the Board or to any Eligible
Person who is subject to Rule 16b-3 under the Exchange Act or Section 162(m).
The Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action were undertaken directly by the
Committee and shall be deemed for all purposes of the Plan to have been taken by
the Committee.


(c)Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan, unless the exercise of such powers and duties by the Board would
cause the Plan not to comply with the requirements of Rule 16b-3, Section 162(m)
or applicable corporate law.


Section 4.    Shares Available for Awards


(a)Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall equal:


(i)2,400,000 (the authorized net increase of Shares in connection with the
adoption of the Plan), plus



4

--------------------------------------------------------------------------------




(ii)any Shares subject to any outstanding award under the Prior Stock Plan that,
after June 26, 2014, are not purchased or are forfeited or reacquired by the
Company (including, with respect to any award of Restricted Stock or Restricted
Stock Units, any Shares withheld by the Company or Shares tendered to satisfy
any tax withholding obligation), or otherwise not delivered to the Participant
due to termination or cancellation of such award. (On and after stockholder
approval of this Plan, no awards shall be granted under the Prior Stock Plan,
but all outstanding awards previously granted under the Prior Stock Plan shall
remain outstanding and subject to the terms of the Prior Stock Plan.)


The aggregate number of Shares that may be issued under all Awards under the
Plan shall be reduced by Shares subject to Awards issued under the Plan in
accordance with the Share counting rules described in Section 4(b) below. When
determining the Shares added to and subtracted from the aggregate reserve under
paragraphs (i) and (ii) above, the number of Shares added or subtracted also
shall be determined in accordance with the Share counting rules described in
Section 4(b) below (including, for avoidance of doubt, the fungibility ratio and
Share recycling rules).


(b)Counting Shares. For purposes of this Section 4, if an Award entitles the
holder thereof to receive or purchase Shares, the number of Shares covered by
such Award or to which such Award relates shall be counted on the date of grant
of such Award against the aggregate number of Shares available for granting
Awards under the Plan. For purposes of determining the number of Shares covered
on the date of grant by an Option or a Stock Appreciation Right, the aggregate
number of Shares with respect to which the Option or Stock Appreciation Right is
to be exercised shall be counted against the number of Shares available for
Awards under the Plan (without regard to the number of actual Shares issued upon
exercise or settlement). With respect to any Full Value Award, the number of
Shares available for Awards under the Plan shall be reduced by 1.75 Shares for
each Share covered by the Full Value Award. Notwithstanding the foregoing,
Awards that do not entitle the holder thereof to receive or purchase Shares
shall not be counted against the aggregate number of Shares available for Awards
under the Plan.


If any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited or are reacquired by the Company (including, with respect to an
award of Restricted Stock or Restricted Stock Units, any Shares withheld by the
Company or Shares tendered to satisfy any tax withholding obligation, whether or
not dividends have been paid on such Shares), or if an Award otherwise
terminates or is cancelled without delivery of any Shares, then the number of
Shares counted pursuant to Section 4(b) of the Plan against the aggregate number
of Shares available under the Plan with respect to such Award, to the extent of
any such forfeiture, reacquisition by the Company, termination or cancellation,
shall again be available for granting Awards under the Plan.


Notwithstanding anything to the contrary in this Section 4(a), the following
Shares will not again become available for issuance under the Plan: (i) any
Shares which would have been issued upon any exercise of an Option but for the
fact that the exercise price was paid by a “net exercise” pursuant to Section
6(a)(iii)(B) or any Shares tendered in payment of the exercise price of an
Option; (ii) any Shares withheld by the Company or Shares tendered to satisfy
any tax withholding obligation with respect to an Option or Stock Appreciation
Right; (iii) Shares covered by a Stock Appreciation Right issued under the Plan
that are not issued in connection with settlement in Shares upon exercise; or
(iv) Shares that are repurchased by the Company using Option exercise proceeds.


(c)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or other property) that thereafter may be made the subject
of Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase price or exercise
price with respect to any Award and (iv) the limitations contained in Section
4(d) below; provided, however, that the number of Shares covered by any Award or
to which such Award relates shall always be rounded down to the nearest whole
number. Such adjustment shall be made by the Committee or the Board, whose
determination in that respect shall be final, binding and conclusive.


(d)Award Limitations Under the Plan. No Eligible Person may be granted any Award
or Awards for more than 600,000 Shares (subject to adjustment as provided for in
Section 4(c) of the Plan), in the aggregate in any calendar year.


Section 5.    Eligibility


Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the

5

--------------------------------------------------------------------------------




respective Eligible Persons, their present and potential contributions to the
success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.


Section 6.    Awards


(a)    Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:


(i)Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than one-hundred
(100%) of the Fair Market Value of a Share on the date of grant of such Option;
provided, however, that the Committee may designate a purchase price below Fair
Market Value on the date of grant if the Option is granted in substitution for a
stock option previously granted by an entity that is acquired by or merged with
the Company or an Affiliate.


(ii)Option Term. The term of each Option shall be fixed by the Committee at the
time of grant but shall not be longer than ten (10) years from the date of
grant.


(iii)Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms, including, but not limited to, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price, in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.


(A)Promissory Notes. Notwithstanding the foregoing, the Committee may not accept
a promissory note as consideration.


(B)Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if any, of the Fair Market Value of the Shares underlying the Option
being exercised, on the date of exercise, over the exercise price of the Option
for such Shares.


(iv)Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:


(A)The Committee will not grant Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the Option is granted) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.


(B)All Incentive Stock Options must be granted within ten (10) years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the stockholders of the Company.


(C)Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than ten (10) years after the date of grant;
provided, however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of its
Affiliates, such Incentive Stock Option shall expire and no longer be
exercisable no later than five (5) years from the date of grant.


(D)The purchase price per Share for an Incentive Stock Option shall be not less
than one-hundred percent (100%) of the Fair Market Value of a Share on the date
of grant of the Incentive Stock Option; provided, however, that, in the case of
the grant of an Incentive Stock Option to a Participant who, at the time such
Option is granted, owns (within the meaning of Section 422 of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its Affiliates, the purchase price per
Share purchasable under an

6

--------------------------------------------------------------------------------




Incentive Stock Option shall be not less than one-hundred ten percent (110%) of
the Fair Market Value of a Share on the date of grant of the Incentive Stock
Option.


(E)Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.


(b)    Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
(or, if the Committee shall so determine, at any time during a specified period
before or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than one-hundred percent (100%) of the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right; provided, however, that the
Committee may designate a grant price below Fair Market Value on the date of
grant if the Stock Appreciation Right is granted in substitution for a stock
appreciation right previously granted by an entity that is acquired by or merged
with the Company or an Affiliate. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee (except that the term
of each Stock Appreciation Right shall be subject to the term limitation in
Section 6(a)(ii) applicable to Options). The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate.


(c)    Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant an Award of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:


(i)Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Notwithstanding the foregoing, rights to dividend or Dividend
Equivalent payments shall be subject to the limitations described in Section
6(e).


(ii)Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book-entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived. In the case of Restricted
Stock Units, no Shares shall be issued at the time such Awards are granted. Upon
the lapse or waiver of restrictions and the restricted period relating to
Restricted Stock Units evidencing the right to receive Shares, such Shares shall
be issued and delivered to the holder of the Restricted Stock Units.


(iii)Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by such
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.


(d)    Performance Awards. The Committee is hereby authorized to grant, to
Eligible Persons, Performance Awards that are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m). A
Performance Award granted under the Plan (i) may be denominated or payable in
Shares (including, without limitation, Restricted Stock and Restricted Stock
Units), other securities, other Awards or other property and (ii) shall confer
on the holder thereof the right to receive payments, in whole or in part, upon
the achievement of one or more objective Performance Goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee. Performance Awards shall be conditioned
solely on the

7

--------------------------------------------------------------------------------




achievement of one or more objective Performance Goals established by the
Committee within the time prescribed by Section 162(m), and shall otherwise
comply with the requirements of Section 162(m), as described below.


(i)Timing of Designations; Duration of Performance Periods. For each Performance
Award, the Committee shall, not later than ninety (90) days after the beginning
of each performance period, (i) designate all Participants for such performance
period and (ii) establish the objective performance factors for each Participant
for that performance period on the basis of one or more of the Performance
Goals, the outcome of which is substantially uncertain at the time the Committee
actually establishes the Performance Goal. The Committee shall have sole
discretion to determine the applicable performance period, provided that in the
case of a performance period of less than twelve (12) months, in no event shall
a performance goal be considered to be pre-established if it is established
after twenty-five percent (25%) of the performance period (as scheduled in good
faith at the time the Performance Goal is established) has elapsed. To the
extent required under Section 162(m), the terms of the objective performance
factors must preclude discretion to increase an amount paid in connection with
an Award, but may permit discretion to reduce such amount.


(ii)Certification. Following the close of each performance period and prior to
payment of any amount to a Participant with respect to a Performance Award, the
Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that performance period are to be based.


(e)    Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons, and (ii) no dividend or Dividend Equivalent payments
shall be made to a Participant with respect to any Award prior to the date on
which all conditions or restrictions relating to such Award (or portion thereof
to which the dividend or Dividend Equivalent relates) have been satisfied,
waived or lapsed.


(f)    Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. Shares or other
securities delivered pursuant to a purchase right granted under this Section
6(f) shall be purchased for consideration having a value equal to at least
one-hundred percent (100%) of the Fair Market Value of such Shares, or other
securities on the date the purchase right is granted. The consideration paid by
the Participant may be paid by such method or methods and in such form or forms,
including, without limitation, cash, Shares, other securities, other Awards or
other property or any combination thereof (other than promissory notes), as the
Committee shall determine.


(g)    General.


(i)Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.


(ii)Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.


(iii)Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or

8

--------------------------------------------------------------------------------




crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.


(iv)Term of Awards. Subject to Section 6(a)(iv)(C), the term of each Award shall
be for a period not to exceed ten (10) years from the date of grant.


(v)Limits on Transfer of Awards. Except as otherwise provided by the Committee
in its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and unrestricted Shares issued
pursuant to any Award) and no right under any such Award shall be transferable
by a Participant other than by will or by the laws of descent and distribution,
and no Award (other than fully vested and unrestricted Shares issued pursuant to
any Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate. If the Committee does permit the transfer of an Award other than a
fully vested and unrestricted Share, such transfer shall be for no value and in
accordance with the rules of Form S-8. The Committee may also establish
procedures as it deems appropriate for a Participant to designate a person or
persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to any Award in
the event of the Participant’s death.


(vi)Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


(vii)Prohibition on Option and Stock Appreciation Right Repricing. Except as
provided in Section 4(c) hereof, the Committee may not, without prior approval
of the Company’s stockholders, seek to effect any re-pricing of any previously
granted, “underwater” Option or Stock Appreciation Right by: (i) amending or
modifying the terms of the Option or Stock Appreciation Right to lower the
exercise price; (ii) canceling the underwater Option or Stock Appreciation Right
and granting either (A) replacement Options or Stock Appreciation Rights having
a lower exercise price; or (B) Restricted Stock, Restricted Stock Units,
Performance Award or Other Stock-Based Award in exchange; or (iii) repurchasing
the underwater Option or Stock Appreciation Right. An Option or Stock
Appreciation Right will be deemed to be “underwater” at any time when the Fair
Market Value of the Shares covered by such Option or Stock Appreciation Right is
less than the exercise price.


(viii)Acceleration of Vesting or Exercisability. No Award Agreement shall
accelerate the exercisability of any Award or the lapse of restrictions relating
to any Award in connection with a change-in-control event unless such
acceleration occurs upon the consummation of (or effective immediately prior to
the consummation of, provided that the consummation subsequently occurs) one of
the following events:


(A)the occurrence of an acquisition by an individual, entity or group (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) of a percentage of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (but excluding (i) any
acquisition directly from the Company (other than an acquisition by virtue of
the exercise of a conversion privilege of a security that was not acquired
directly from the Company), (ii) any acquisition by the Company or an Affiliate
and (iii) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate) (an “Acquisition”) that
is thirty percent (30%) or more of the Company's then outstanding voting
securities;


(B)at any time during a period of two (2) consecutive years or less, individuals
who, at the beginning of such period, constitute the Board (and any new
directors whose election to the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved) cease,
for any reason (except for death, disability or voluntary retirement), to
constitute a majority thereof;


(C)the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Company is the surviving company in
such transaction, other than a merger, consolidation, or reorganization that
would result in the Persons who are beneficial owners of the Company's voting
securities outstanding immediately prior thereto continuing to beneficially own,
directly or indirectly, in substantially the same proportions, at least

9

--------------------------------------------------------------------------------




fifty percent (50%) of the combined voting power of the Company's voting
securities (or the voting securities of the surviving entity) outstanding
immediately after such merger, consolidation or reorganization;


(D)the sale or other disposition of all or substantially all of the assets of
the Company; or


(E)the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(ix)Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control, disability or
separation from service meet the definition of a change in ownership or
effective control, disability, or separation from service, as the case may be,
in Section 409A(a)(2)(A) of the Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise. Any payment or distribution that otherwise
would be made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six (6) months after the date of the Specified
Employee’s separation from service (or if earlier, upon the Specified Employee’s
death) unless the payment or distribution is exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise.


Section 7.    Amendment and Termination; Corrections


(a)Amendments to the Plan and Awards. The Board may from time to time amend,
suspend or terminate this Plan, and the Committee may amend the terms of any
previously granted Award, provided that no amendment to the terms of any
previously granted Award may, (except as expressly provided in the Plan)
adversely alter or impair the terms or conditions of the Award previously
granted to a Participant under this Plan without the written consent of the
Participant or holder thereof. Any amendment to this Plan, or to the terms of
any Award previously granted, is subject to compliance with all applicable laws,
rules, regulations and policies of any applicable governmental entity or
securities exchange, including receipt of any required approval from the
governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to:


(i)amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;


(ii)amend any terms relating to the granting or exercise of Awards, including
but not limited to terms relating to the amount and payment of the exercise
price, or the vesting, expiry, assignment or adjustment of Awards, or otherwise
waive any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively;


(iii)make changes that are necessary or desirable to comply with applicable
laws, rules, regulations and policies of any applicable governmental entity or
stock exchange (including amendments to Awards necessary or desirable to avoid
any adverse tax results under Section 409A, and no action taken to comply with
Section 409A shall be deemed to impair or otherwise adversely alter or impair
the rights of any holder of an Award or beneficiary thereof); or


(iv)amend any terms relating to the administration of the Plan, including the
terms of any administrative guidelines or other rules related to the Plan.


For greater certainty, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan or an Award that would:


(v)require stockholder approval under the rules or regulations of the Securities
and Exchange Commission, the New York Stock Exchange or any other securities
exchange that are applicable to the Company;


(vi)increase the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;


(vii)increase the number of shares or value subject to the limitations contained
in Section 4(d) of the Plan or otherwise cause Section 162(m) to become
unavailable with respect to the Plan;

10

--------------------------------------------------------------------------------






(viii)permit repricing of Options or Stock Appreciation Rights, which is
currently prohibited by Section 6(g)(vii) of the Plan;


(ix)permit the award of Options or Stock Appreciation Rights at a price less
than one-hundred percent (100%) of the Fair Market Value of a Share on the date
of grant of such Option or Stock Appreciation Right, contrary to the provisions
of Section 6(a)(i) and Section 6(b) of the Plan; or


(x)increase the maximum term permitted for Options and Stock Appreciation Rights
as specified in Section 6(a)(ii) and Section 6(b).


(b)Corporate Transactions. In the event of any reorganization, merger,
consolidation, split‑up, spin‑off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion,
provide for any of the following to be effective upon the consummation of the
event (or effective immediately prior to the consummation of the event, provided
that the consummation of the event subsequently occurs), and no action taken
under this Section 7(b) shall be deemed to impair or otherwise adversely alter
or impair the rights of any holder of an Award or beneficiary thereof:


(i)either (A) termination of any Award, whether or not vested, in exchange for
an amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of the Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the Award or realization of the Participant’s
rights, then the Award may be terminated by the Company without any payment) or
(B) the replacement of the Award with other rights or property selected by the
Committee or the Board, in its sole discretion;


(ii)that the Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;


(iii)that the Award shall (subject to Section 6(g)(viii)) be exercisable or
payable or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the applicable Award Agreement; or


(iv)that the Award cannot vest, be exercised or become payable after a date
certain in the future, which may be the effective date of the event.


(c)Correction of Defects, Omissions and Inconsistencies. The Committee may,
without prior approval of the stockholders of the Company, correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any Award
or Award Agreement in the manner and to the extent it shall deem desirable to
implement or maintain the effectiveness of the Plan.


Section 8.    Income Tax Withholding


In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent necessary
to satisfy minimum statutory withholding requirements) or (b) delivering to the
Company Shares other than Shares issuable upon exercise or receipt of (or the
lapse of restrictions relating to) such Award with a Fair Market Value equal to
the amount of such taxes. The election, if any, must be made on or before the
date that the amount of tax to be withheld is determined.



11

--------------------------------------------------------------------------------




Section 9.    General Provisions


(a)No Rights to Awards. No Eligible Person, Participant or other person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


(b)Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been signed by
the Participant (if requested by the Company), or until such Award Agreement is
delivered and accepted through an electronic medium in accordance with
procedures established by the Company. An Award Agreement need not be signed by
a representative of the Company unless required by the Committee. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.


(c)Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.


(d)No Rights of Stockholders. Except with respect to Shares issued under Awards
(and subject to such conditions as the Committee may impose on such Awards
pursuant to Section 6(c)(i) or Section 6(e)), neither a Participant nor the
Participant’s legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.


(e)No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.


(f)No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Company or
any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.


(g)Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware shall govern all questions concerning the validity, construction and
effect of the Plan or any Award, and any rules and regulations relating to the
Plan or any Award.


(h)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


(i)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


(j)Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,

12

--------------------------------------------------------------------------------




profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.


(k)No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and unless an Award Agreement expressly
provides otherwise, all fractional Shares and any rights thereto shall be
canceled, terminated and otherwise eliminated without consideration.


(l)Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


Section 10.    Clawback or Recoupment


All Awards under this Plan shall be subject to forfeiture or other penalties
pursuant to any Company clawback policy, as may be adopted or amended from time
to time, and such forfeiture and/or penalty conditions or provisions as
determined by the Committee.


Section 11.    Effective Date of the Plan


The Plan was adopted by the Board on May 2, 2014. The Plan shall be subject to
approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on June 26, 2014, and the Plan shall be
effective as of the date of such stockholder approval. On and after stockholder
approval of the Plan, no awards shall be granted under the Prior Stock Plan, but
all outstanding awards previously granted under the Prior Stock Plan shall
remain outstanding and subject to the terms of the Prior Stock Plan.


Section 12.    Term of the Plan


No Award shall be granted under the Plan, and the Plan shall terminate, on May
2, 2024 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan; provided, however, that no Performance
Award shall be granted under the Plan after the first stockholder meeting to
occur in the fifth year following the year in which stockholders approved the
Performance Goals unless and until the Performance Goals or the Plan is
re-approved by the stockholders. Unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such dates, and the authority of the Committee provided for hereunder
with respect to the Plan and any Awards, and the authority of the Board to amend
the Plan, shall extend beyond the termination of the Plan.



13